OPINION
GREEN, Commissioner.
This is an out-of-time appeal. For opinion on first appeal affirming the judgment of conviction, see Briley v. State, Tex.Cr. App., 413 S.W.2d 921. Appellant is represented on the instant appeal by counsel duly appointed by the trial court after the order granting an out-of-time appeal was issued.
The conviction is for assault with intent to murder with malice. The punishment, enchanced under the provisions of Article 63, Vernon’s Ann.C.C.P., is life.
The court-appointed attorney representing appellant on this appeal has filed a brief stating that the appeal is frivolous and wholly without merit. However, she does suggest as a possible ground of error that appellant received ineffective assistance of his court-appointed lawyer at the trial of the case. We have studied the entire record, including the statement of the evidence, and have found nothing to indicate lack of efficiency or diligence on the part of trial counsel. There was detailed *502cross-exammation of state s witnesses. Appropriate objections were made to offered evidence. Witnesses, including appellant, were called for the defense. Notice of appeal was timely given, a proper showing of indigency was made, and a transcription of the court reporter’s notes was furnished appellant for purposes of appeal. The evidence is amply sufficient to support the jury’s verdict. This suggestion of error is overruled.
The record reflects that a copy of the brief filed by appellant’s court-appointed lawyer has been delivered to appellant, and all requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and Gainous v. State, Tex.Cr.App., 436 S.W.2d 137, have been met. Appellant has not filed a pro se brief.
A careful study of the record has been made, and we have found no reversible error.
The judgment is affirmed.
Opinion approved by the Court.
DOUGLAS, L, not participating.